808 P.2d 881 (1991)
248 Kan. 633
In the Matter of David H. HEILMAN, Respondent.
Bar Docket No. 04843.
Supreme Court of Kansas.
April 15, 1991.

ORDER
On November 7, 1985, respondent David H. Heilman was disciplined by indefinite suspension. In re Heilman, 238 Kan. 244, 712 P.2d 1186 (1985). On January 6, 1989, respondent filed a petition with this court for reinstatement to the practice of law in Kansas. On August 6, 1990, this court ordered that respondent be reinstated upon successful completion of the Multi-State Professional Responsibility Examination and the Kansas Bar Examination. 247 Kan. 266, 800 P.2d 143.
The Clerk of the Appellate Courts has verified that the respondent has taken and successfully passed the Multi-State Professional Responsibility Examination and the Kansas Bar Examination.
The court therefore finds that respondent has fully complied with the order of reinstatement entered by this court on August 6, 1990, and should be reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that David H. Heilman be and he is hereby reinstated to the practice of law in the State of Kansas, and the Clerk of the Appellate Courts is directed to enter his name upon the roll of attorneys licensed to practice law in the State of Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports.